Citation Nr: 1723540	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-14 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than April 28, 2010, for the award of service connection for bilateral tinnitus.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1971 to November 1979.  The Veteran died in December 2012.  Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the U.S. Navy and to his family, and his service to his country is greatly appreciated.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board acknowledges the RO has determined the Veteran's surviving spouse meets the basic eligibility for substitution as the spouse of the Veteran, and has substituted the Veteran's spouse as the appellant with respect to this appeal.  Therefore, the Board has jurisdiction to adjudicate this appeal.  See 38 U.S.C.A. § 5121A (West 2014).


FINDINGS OF FACT

1.  The Veteran submitted an informal claim for bilateral tinnitus on March 12, 2003.

2.  A formal claim was not filed within one year of the date VA mailed the Veteran a March 18, 2003 VA formal application. 


CONCLUSION OF LAW

The criteria for an effective date earlier than April 28, 2010, for the award of service connection for bilateral tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the effective date of his bilateral tinnitus, which is currently April 28, 2010, should be the day he filed his informal claim on March 12, 2003.  In this case, the Board finds that although the Veteran filed an informal claim on March 12, 2003, he did not file a formal claim until April 28, 2010.  

Except as otherwise provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110 (a).  This statutory provision is implemented by a VA regulation, which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  If a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400 (b)(2).  Thus, determining the effective date often turns on when a claim, informal or formal, was received by VA.  See Edwards v. Peake, 22 Vet.App. 29, 31 (2008); 38 C.F.R. § 3.155(a) (2016) (if an application form is received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the claimant's informal claim).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  However, any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, VA received the Veteran's informal claim for tinnitus, hearing loss, and diabetes on March 12, 2003, wherein he noted that he would be submitting a formal application with the necessary evidence to support his claim.  See March 2003 Statement in Support of Claim.  On March 18, 2003, VA sent the Veteran a notification letter acknowledging receipt of the Veteran's March 12, 2003 informal claim and requested the Veteran to complete and return the enclosed formal application (VA Form 21-256) to formalize his informal claim within one year from the date of this letter.  Thus, in order to formalize his informal claim, the Veteran should have submitted a formal application prior to March 18, 2004, as VA regulations require that upon filing an informal application, the Veteran has one year from the date of the VA notification letter to submit a formal application for benefits.  38 C.F.R. § 3.155.  However, VA did not receive a formal application for tinnitus until April 28, 2010.  See April 2010 VA Form 21-526.  Thus, since this formal application was not received within one year from the March 18, 2003 VA notification letter, the effective date, as a matter of law, cannot be the date of the informal claim was filed, and is appropriately April 28, 2010, the date of the formal application.  

The Veteran contends that he never received the VA's March 18, 2003 letter until March 15, 2011, and that he filed a formal claim with his local county Veterans Service Organization (VSO) in March 2003.  See May 2011 VA Form 9.   

In regards to the Veteran's contention he never received the VA's March 18, 2003 letter, this letter was mailed to the Veteran's last known address and was not returned undeliverable.  The Court has held that there is a presumption of regularity that the Secretary properly discharged official duties by mailing a copy of a VA document to the last known address of the appellant and the appellant's representative, if any, on the date that the document is issued.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000).  The appellant may rebut that presumption by submitting "clear evidence" to the effect that VA's regular mailing practices are not regular or that they were not followed.  The burden then shifts to the Secretary to establish that the VA decision was mailed to the claimant.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992). 

Here, the Veteran has not shown by clear evidence that VA's mailing practices are not regular or they were not followed when issuing the March 2003 notification letter.  As such, his contention that he did not receive the notification letter does not rise to the level of rebutting the presumption of regularity in VA's mailing of this document.

In regards to the Veteran's contention that he filed a formal claim with this local county VSO in March 2003, there is no record of any formal claim filed with VA other than the April 2010 formal claim.  Notably, on the Veteran's April 2010 formal application, he did not indicate he previously filed a formal application.  In fact, on the question asking if the Veteran has "ever filed a claim with VA," the Veteran marked "no."  Additionally, in a September 2010 statement, the Veteran referenced filing an informal claim in March 2003, but does not indicate he previously filed a formal claim.  

Furthermore, the Board finds the presumption of regularity has attached, and the Veteran must show by clear and convincing evidence that the presumption of regularity has been rebutted.  The Veteran's contention that he did file a formal application for benefits in March 2003 does not rise to the level of rebutting the presumption of regularity.  See Fithian v. Shinseki, 24 Vet. App. 146 (2010) (the Court determined that the sworn affidavit in which the Veteran states he mailed a motion to VA was not sufficiently clear evidence to rebut the presumption of regularity and was "not sufficient to establish the presumption of receipt under the common law mailbox rule").  Likewise, the Board finds that the Veteran's VA Form 9 submitted here is not sufficiently clear evidence to rebut the presumption of regularity in this case.  There is also not sufficient evidence to establish the presumption of receipt under the common law mailbox rule.  See Rios v. Mansfield, 21 Vet. App. 481, 482 (2007) (stating that the "presumption of receipt permitted under the common law mailbox rule is not invoked lightly" and "requires proof of mailing, such as an independent proof of a postmark, a dated receipt, or evidence of mailing apart from a party's own self-serving testimony").  

Without evidence to the contrary and with the presumption of regularity of the official acts of public officers, the Board must conclude that any mail sent to the RO by the Veteran or his representative would have been received and associated with the claims file and that any mail sent by the RO to the Veteran that was not returned had been received by the Veteran.  Consequently, since the Veteran's formal application was not received within one year from the March 18, 2003 notification letter, the effective date cannot be March 12, 2003 and would be the date of his formal application of April 28, 2010.  

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to an earlier effective date for the award of service connection for bilateral tinnitus.  Thus, the benefit of the doubt doctrine in not applicable.


ORDER

Entitlement to an effective date earlier than April 28, 2010, for the award of service connection for bilateral tinnitus is denied. 




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


